Mk. Justice Mitchell,
dissenting:
Though I did not note a dissent in the cases giving a con•struction to the act of 1893,1 did not concur in them, as I was .and am of opinion that all that act intended was to authorize the courts to compel the exercise by the school directors of the powers vested in them by the law, in other words, to enforce attention to their duties, not to substitute the judgment or discretion of the inspector or the court for that of the officers to whom the people, under the law, had committed the authority.
*128This case is the application of those decisions run into extremes. The appellants, a new board, were ousted for the non-action of the old one, on a question of difference in judgment between both boards and the court, and when the matter came again before the people as the ultimate tribunal to settle it, they voted to restore the ousted board. The result therefore of this case is that the court of common pleas of Lancaster county is-managing the school affairs of Oolerain township on its own judgment, not only against the judgment of the officers primarily charged with that duty, but against the expressed will of the-people themselves. I dissent entirely from such judicial usurpation of functions committed by law to elected officers.